In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00003-CR



        JAMES PAUL RICHARDSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 46,416-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Appellant James Paul Richardson has filed a motion to dismiss this appeal. As authorized

by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP.

P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:      January 28, 2019
Date Decided:        January 29, 2019

Do Not Publish




                                              2